 Case 1:20-cv-00963-GLS-CFH Document 16 Filed 05/06/21 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
HOWARD FROMER,
                                                   1:20-cv-963
                        Plaintiff,                 (GLS/CFH)

                v.

PUBLIC SERVICE ENTERPRISE
GROUP INCORPORATED et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Gleason Dunn Walsh & O’Shea              RONALD G. DUNN, ESQ.
40 Beaver Street                         NANCY S. WILLIAMSON, ESQ.
Albany, NY 12207

FOR THE DEFENDANTS:                      DAVID B. LICHTENBERG, ESQ.
Fisher, Phillips Law Firm
430 Mountain Avenue
Murray Hill, NJ 07974

PSEG Services Corp                       SUSAN SZAFRANSKI, ESQ.
80 Park Plaza
Newark, NJ 07102


Gary L. Sharpe
Senior District Judge

               MEMORANDUM-DECISION AND ORDER

                               I. Introduction
 Case 1:20-cv-00963-GLS-CFH Document 16 Filed 05/06/21 Page 2 of 9




      Plaintiff Howard Fromer brings this action against defendants Public

Service Enterprise Group Incorporated (PSEG), PSEG Power LLC

(hereinafter “PSEG Power”), and PSEG Energy Resources & Trade LLC

(hereinafter “PSEG ER&T”) alleging a violation of the Employee Retirement

Income Security Act of 19741 (ERISA). (Compl., Dkt. No. 1.) Pending is

defendants’ motion to dismiss. (Dkt. No. 11.) For the reasons that follow,

defendants’ motion is denied.

                              II. Background2

      Fromer was employed by PSEG for eighteen years as Director,

Market Policy at New York State Independent System Operator (NYISO).

(Compl. ¶ 19.) In this role, “virtually all” of Fromer’s work was performed

from his office in Albany, New York. (Id. ¶ 20.) In April 2020, he was

informed of a corporate reorganization, and that his position was going to

be eliminated. (Id. ¶¶ 21-23.) Fromer was offered a different position,

“PJM Strategy Manager,” which would require “virtually all” duties to be

performed outside the State of New York, including meetings every other


      1
          See 29 U.S.C. §§ 1001-191c.
      2
       The facts are drawn from Fromer’s complaint, (Dkt. No. 1), and
presented in the light most favorable to him.
                                      2
 Case 1:20-cv-00963-GLS-CFH Document 16 Filed 05/06/21 Page 3 of 9




week in Valley Forge, Pennsylvania, and spending “significant time” at

defendants’ headquarters in Newark, New Jersey. (Id. ¶¶ 24-28.)

      Fromer declined the offer due to the “significant differences” between

his old position and the new position, as well as “the extensive travel and

time away from home the new job would require.” (Id. ¶ 31.) In declining

the offer, Fromer requested severance benefits pursuant to the terms of

the PSEG Separation Allowance Plan for Non-Represented Employees

(hereinafter “the Plan”). (Id. ¶¶ 1, 31.)

      Section 4.1 of the Plan provides that, in order to receive separation

pay, an employee must be “involuntarily terminated by an Employer

for . . . (b) A reorganization of the Employer (as determined by the Plan

Administrator),” and that an employee is eligible for severance benefits

when the “[c]essation of employment is in connection with a reduction in

force or Employer reorganization . . . where the only position offered to the

Eligible Employee within the Company and Affiliates (i) would require the

Eligible Employee to increase their one-way commuting distance by more

than 50 miles.” (Id. ¶¶ 38-39.)

      The Plan Administrator denied Fromer’s request, reasoning that

Fromer was not entitled to benefits because he had been offered the PJM

                                       3
 Case 1:20-cv-00963-GLS-CFH Document 16 Filed 05/06/21 Page 4 of 9




Strategy Manager position and thus, his grade level, reporting location, and

commuting distance did not change. (Id. ¶¶ 32-33.) Specifically, the letter

explained that Fromer’s “reporting location will not change; [he] will

continue to work from home,” and, thus, his “commuting distance would not

have changed.” (Id. ¶ 33.) It additionally noted that, although Fromer

“would have been required to be present for certain PJM meetings,”

“[t]ravel to these meetings is not considered commuting, but rather

business travel for which [he] would have been reimbursed.” (Id.)

      Fromer appealed the decision, which was denied, because,

according to the Plan Administrator, Fromer’s “principal work location was

not changing from [his] home,” and thus, his commuting distance did not

change, and his grade level stayed the same with the PJM Strategy

Manager position. (Id. ¶¶ 35-36.)

                        V. Standard of Review

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the governing

standard, the court refers the parties to its prior decision in Ellis v. Cohen &

Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

                               IV. Discussion

                                       4
 Case 1:20-cv-00963-GLS-CFH Document 16 Filed 05/06/21 Page 5 of 9




     In support of their motion, defendants argue that Fromer has failed to

state a claim under section 502(a)(1)(B) of ERISA because an arbitrary

and capricious standard is applicable to the Plan Administrator’s decision

that Fromer was not entitled to severance benefits, and that such decision

should be upheld because it was reasonable and based on the terms of

the Plan. (Dkt. No. 11, Attach. 1 at 4-7.) In response, Fromer contends

that, regardless of the standard of review, defendants’ motion should be

denied because he has stated a claim by alleging: his position was

eliminated; he was not offered a comparable position; he has a right to

severance benefits; he requested, and was denied, severance benefits;

and he exhausted his administrative remedies. (Dkt. No. 14 at 9-13.)

     ERISA section 502(a), codified at 29 U.S.C. § 1132(a), permits a

beneficiary of an employment benefit plan to bring a civil action “to recover

benefits due to him under the terms of his plan, to enforce his rights under

the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). “To maintain a claim

pursuant to ERISA § 502(a)(1)(B), a plaintiff must demonstrate that the

employee benefit plan in question is a plan covered by ERISA, that he is a

participant in or beneficiary of the plan, and that he exhausted

administrative remedies.” Pelosi v. Schwab Cap. Markets, L.P., 462 F.

                                      5
 Case 1:20-cv-00963-GLS-CFH Document 16 Filed 05/06/21 Page 6 of 9




Supp. 2d 503, 509 (S.D.N.Y. 2006) (citation omitted).

      Generally, an administrator’s decision to deny benefits is reviewed de

novo. See Zeuner v. Suntrust Bank Inc., 181 F. Supp. 3d 214, 219

(S.D.N.Y. 2016). However, “where . . . written plan documents confer upon

a plan administrator the discretionary authority to determine eligibility, [the

Court] will not disturb the administrator’s ultimate conclusion unless it is

arbitrary and capricious.” Id. (quoting Hobson v. Metro. Life Ins. Co., 574

F.3d 75, 82 (2d Cir. 2009)).

      “In some situations, a complaint purporting to state a claim under

§ 502(a)(1)(B) may be dismissed at the pleadings stage on a Rule 12(b)

motion when the court finds that the defendant’s interpretation of a plan

term was ‘reasonable’ and therefore must be upheld under the arbitrary

and capricious standard.” Harrison v. Metro. Life Ins. Co., 417 F. Supp. 2d

424, 437-38 (S.D.N.Y. 2006) (citation omitted). However, ruling on the

reasonableness of a plan administrator’s decision, regardless of the

standard of review the court may utilize at a later date, may be premature

on a motion to dismiss where the plaintiff pleads facts that allow the court

to draw a reasonable inference that the defendant violated the plan.

See, e.g., Zeuner, 181 F. Supp. 3d at 220 (“Although much of the authority

                                       6
 Case 1:20-cv-00963-GLS-CFH Document 16 Filed 05/06/21 Page 7 of 9




in this area was developed at the summary judgment stage, dismissal

under Fed. R. Civ. P. 12(b)(6) is nevertheless appropriate where the

complaint fails to state a plausible claim for relief.” (citations omitted));

Harrison, 417 F. Supp. 2d at 437 (“The Court concludes, however, that it

would be premature to rule on whether the Defendants’ interpretation of [a

plan term] was ‘reasonable’ at this stage of this proceeding.”); Connell v.

Guardian Life Ins. Co. of America Severance Plan, No. 02 Civ. 7522,

2003 WL 21459563, at *2 (S.D.N.Y. June 24, 2003) (“[W]hat standard of

review to apply will be determined after discovery.”).

      A review of the Plan confirms that the Plan Administrator had

discretionary authority under the Plan. Specifically, Section 3.4 of the Plan

provides that “[t]he Plan Adminstrator shall have the sole discretion to

determine eligibility for benefits under the Plan.” (Dkt. No. 1, Attach. 1 at

5.) Nonetheless, Fromer has adequately pleaded the existence of an

ERISA plan; that he was a beneficiary under the Plan; that defendants

denied him severance benefits; and that this denial violated ERISA. See

Pelosi, 462 F. Supp. 2d at 510 (“However, even if the Court were to

conclude that the Plan administrator’s determination that [the plaintiff] was

not eligible for severance benefits should be reviewed under the more

                                        7
 Case 1:20-cv-00963-GLS-CFH Document 16 Filed 05/06/21 Page 8 of 9




deferential arbitrary and capricious standard, as discussed below, [the

plaintiff] sufficiently states a claim under ERISA § 502(a)(1)(B).”).

      Specifically, Fromer alleges that he is an “Eligible Employee” and

“Participant” as defined in the Plan “because he was involuntarily

terminated from employment as a result of the Company’s

‘reorganization’”; he applied for, and was denied, severance benefits; he

has exhausted his administrative remedies; he is entitled to severance

benefits under the Plan because his termination “was made in connection

with a corporate reorganization whereby [his] position was eliminated”; he

is entitled to thirty-six weeks of severance pay based on his eighteen years

of service with the company; and the denial of his appeal on the basis that

the company’s offer of a new position did not increase Fromer’s commuting

distance by more than fifty miles is inconsistent with the company’s

representations made to Fromer, as well as the requirements of the new

position, and the administrative record. (Compl. ¶¶ 50-51, 54-56, 59-60.)

      To the extent that defendants argue that Fromer’s position would

include remote work, and that “no one knows what businesses, let alone

everyday life, will be like when the pandemic is finally over, but what we do

know [is] that many more meetings will be virtual and far fewer

                                       8
 Case 1:20-cv-00963-GLS-CFH Document 16 Filed 05/06/21 Page 9 of 9




face-to-face,” (Dkt. No. 15 at 6-7), such argument is unavailing at this

stage, and invites the court to look outside the appropriate scope of a

Rule 12 motion.

                               V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that defendants’ motion to dismiss (Dkt. No. 11) is

DENIED; and it is further

      ORDERED that the parties contact Magistrate Judge Christian F.

Hummel to schedule further proceedings; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

May 6, 2021
Albany, New York




                                      9
